NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        AUG 27 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10327

                Plaintiff-Appellee,             D.C. No. 3:05-cr-00657-JAT-1

 v.
                                                MEMORANDUM*
GLEN WILSON,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                            Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Glen Wilson appeals from the district court’s judgment and challenges the

revocation of supervised release and 36-month sentence imposed upon revocation.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Wilson’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
as counsel of record. Wilson has filed a pro se supplemental brief. No answering

brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal. Contrary

to Wilson’s argument in his pro se brief, the record shows that the district court

was aware of the Guidelines range, and that it considered the 18 U.S.C. § 3553(a)

sentencing factors. Moreover, the court adequately explained the above-

Guidelines sentence. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008). Finally, the sentence is substantively reasonable in light of the totality of

the circumstances, including Wilson’s history on supervision. See Gall v. United

States, 552 U.S. 38, 51 (2007).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                           2                                    18-10327